Title: Circular to Colonels of the Continental Light Horse, 26 November 1778
From: Washington, George
To: Colonels of the Continental Light Horse


  
    Sir.
    [Fredericksburg, N.Y., 26 Nov. 1778]
  
You will forthwith proceed to Durham, between Newhaven & hartford in the State of Connecticut, with your Regiment of Cavalry, where you are to fix your quarters for the winter.
In quartering the Regiment at Durham you will preserve as much compactness as the nature of the place will admit, that by having them all under your own eye, you may be able to keep up good discipline, and prevent dissipation and irregularity.
It is not designed that the Regiment should do ordinary duty, or be called out upon every common occasion—But in case of invasion, or the advance of the enemy, you are to obey the orders of General Putnam, and assist in giving them every opposition.
The horse are not to be made use of as hacks. The men should be strictly forbid riding them as such, and when discovered in the practice punished severely. Nor are they to be ordered by the officers on messages, or in the execution of any private purpose.
You will direct the utmost attention to the horse, that they may come into the field in the best possible condition for service.
Such of The arms and accoutrements of the Dragoons as are out of order are to be repaired—and every thing completed by next campaing.
You will regulate the furlowing of the officers of the Regiment by the rule established in the general order of the 2d Inst.
  
  
  
  No officer is to make use of the public horses and those who now use them are to discontinue the practice, unless there is a resolve of Congress in being, or till one can be obtained for this purpose.
The field officer is to be allowed forage for four horses only including his servants—A captain forage for 3 horses including his servants and a subaltern forage for two horses including his servants. Given &c. 26th Nvr 1778.
